        Case 3:16-cv-00470-PK     Document 123    Filed 01/09/20   Page 1 of 1


                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     JAN 09 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 WESTERN PENNSYLVANIA                          No. 18-35693
 ELECTRICAL EMPLOYEES
 PENSION FUND, Individually and on
                                               D.C. No. 3:16-cv-00470-PK
 Behalf of All Others Similarly Situated,
                                               U.S. District Court for Oregon,
               Plaintiff - Appellant,          Portland

   v.                                          MANDATE

 MENTOR GRAPHICS
 CORPORATION; et al.,

               Defendants - Appellees.


        The judgment of this Court, entered December 18, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Jessica Flores
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
